DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to restriction election received June 14, 2022. Claims 1-3, 5-6, 8-13 and 15-20 were elected without traverse. Restriction is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 5-6, 8, 11-12, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kothari, U.S. Patent Application Publication No. 2020/0117187.
	As to claims 1 and 11, Kothari teaches a system and method of a vehicle comprising: one or more sensors; one or more processors; and a memory storing instructions that, when executed by the one or more processors, causes the system to perform: 
capturing data from one or more sensors of another vehicle or data of a road condition (see para. 41); 
determining an intended action of the vehicle based on the captured data (see para. 10 and 43-44); 
simulating the intended action of the vehicle on a map (see para. 43-44); 
communicating, within the vehicle, the intended action of the vehicle (see para. 19 and 27); and 
navigating the vehicle based on the intended action of the vehicle.
As to claims 2 and 12, Kothari teaches the system and method of claims 1 and 11, wherein the simulating of the intended action of the vehicle is simultaneous with the communicating of the intended action (see para. 43-44 and 27).
As to claims 5 and 15, Kothari teaches the system and method of claims 1 and 11, wherein the capturing of data comprises capturing data of the road condition, the road condition comprising an obstacle (see para. 47-48).
As to claims 6 and 16, Kothari teaches the system and method of claims 5 and 15, wherein the determining an intended action of the vehicle comprises determining to change a lane, change a direction, or swerve to avoid the obstacle (see para. 43-44 and 47-48).
As to claims 8 and 18, Kothari teaches the system and method of claims 1 and 11, wherein the instructions further cause the system to perform: in response to communicating the intended action of the vehicle, receiving a command; and adjusting the intended action of the vehicle based on the command (see para. 45-46 and 56-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims    are rejected under 35 U.S.C. 103 as being unpatentable over Kothari in view of Tatourian et al., U.S. Patent Application Publication No. 2019/0171215.
As to claims 3 and 13, Kothari teaches the system and method of claims 1 and 11. Kothari does not explicitly teach:
 perform communicating, with another vehicle, the intended action of the vehicle.
However, Tatourian teaches a system and method for displaying intended actions to be taken by an autonomous vehicle. In addition, Tatourian teaches communicating, with another vehicle, the intended action of the vehicle (see para. 25 and 27). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to communicate, with another vehicle, the intended action of the vehicle in Kothari as taught by Tatourian. Motivation to do so comes from the knowledge well known in the art that doing so would allow other vehicles to make an informed decision with regards to maneuvering around other vehicles which would decrease the chances of a collision.
As to claims 9 and 19, Kothari teaches the system and method of claims 1 and 11. Kothari does not disclose: receiving an input from another vehicle of an intended action of the another vehicle; adjusting the intended action of the vehicle based on the input; and communicating the adjusted intended action to the another vehicle and within the vehicle.
However, Tatourian teaches receiving an input from another vehicle of an intended action of the another vehicle; adjusting the intended action of the vehicle based on the input; and communicating the adjusted intended action to the another vehicle and within the vehicle (see para. 27 and 29).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to communicate, with another vehicle, the intended action of the vehicle in Kothari as taught by Tatourian. Motivation to do so comes from the knowledge well known in the art that doing so would allow other vehicles to make an informed decision with regards to maneuvering around other vehicles which would decrease the chances of a collision.
As to claims 10 and 20, Kothari teaches the system and method of claims 1 and 11. Kothari does not explilcitly teach a speaker configured to communicate the intended action within the vehicle.
	However, Tatourian teaches a speaker configured to communicate the intended action within the vehicle (see para. 19). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install a speaker in the vehicle of Kothari to communicate the intended action within the vehicle as taught by Tatourian. Motivation to do so comes from the teachings of Tatourian that doing so would bring to the passenger's attention that an unpredictable event has been detected and prevent collision with a pedestrian.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663